Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	A response date of 2/10/2022 is acknowledged. Claims 1, 9, 17, 21-26 are pending; Claims 1, 9 and 17 are amended; Claims 2-8, 10-16 and 18-20 are cancelled; Claims 1, 9 and 17 are independent claims.  Claims 21-26 are newly added.

3. 	Claims 1, 9, 17, 21-26 have been examined. Claims 1, 9, 17, 21-26 are allowed.  

EXAMINER'S AMENDMENT
4.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	 Authorization for this examiner's amendment was given by attorney Brantley Shumaker (Reg. 56,588) on February 15, 2022, to put the claims in condition for allowance.  





Claim 26.          (Currently Amended)  The at least one non-transitory computer-readable medium of claim 17 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270- 1410. The examiner can normally be reached on M - F: 9:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171